John D. Killian, 3rd, Deputy Attorney General, and Anne X. Alpern, Attorney General,
*419You request an interpretation of subsection (a) of section 1154 of the Public School Code of 1949 1 which provides for payment of full salaries in case of illness or accidental injury to professional or temporary professional employes of school districts in pertinent part as follows:
“ (a) In any school year whenever a professional or temporary professional employe is prevented by illness or accidental injury from following his or her occupation, the school district shall pay to said employe for each day of absence the full salary to which the employe may be entitled as if said employe were actually engaged in the performance of duty for a period of ten days. Such leave shall be cumulative from year to year, but shall not exceed thirty (30) days’ leave with full pay in any one year. No employe’s salary shall be paid if the accidental injury is incurred while the employe is engaged in remunerative work unrelated to school duties.”
You explain that school officials and solicitors throughout the Commonwealth have advanced conflicting interpretations of section 1154 (a). One group interprets the provision to mean that an employe may accumulate sick leave at the rate of 10 days per year up to, but not in excess of, a total of 30 days. Another group allows an employe to accumulate sick leave at the rate of 10 days per year without limitation on total accumulation. Both groups permit an employe to be absent for sickness without loss of salary up to 30 days in any one year, provided such number of days has been accumulated.
Specifically, you request advice on the following questions: (1) What is the proper interpretation of subsection (a) of section 1154 as to total accumulation *420of sick leave; (2) what consequences flow from a situation in which a teacher in the first year of service is absent by reason of illness or accidental injury for 10 days at the beginning of the school year?
With regard to the first question, section 1154(a) provides that a professional or temporary professional employe shall be paid full salary for each day of absence due to illness or accidental injury up to 10 days. This establishes the number of days of sick leave which, if unused, may accumulate each year. The troublesome sentence which has resulted in conflicting interpretations is that which reads:
“Such leave shall be cumulative from year to year, but shall not exceed thirty (30) days’ leave with full pay in any one year.”
We interpret this sentence to mean that an employe shall accumulate annually 10 days’ sick leave with full salary without limitation on total accumulation, but that no more than 30 days accumulated sick leave may be used in any school year. Thus, by way of illustration, a teacher with six years of service who has never used any accumulated leave would be credited with 60 days and could exhaust it by taking 30 days leave with full salary in each of two successive years for illness or accidental injury.2
With regard to the second question, the manner in which section 1154(a) is worded clearly evidences an intent to make available 10 days sick leave with full salary at any time during the school year, even though illness or accidental injury may befall a novice teacher during the first 10 days of the school year. Administratively, this interpretation means that each teacher *421should be credited with 10 days at the beginning of each school year, and deductions for sick leave taken thereafter should be made from the total amount accumulated.
We are, therefore, of the opinion and you are accordingly advised that section 1154(a) of the Public School Code of 1949, supra, as amended, must be interpreted to mean that a professional or temporary professional employe shall accumulate annually 10 days sick leave with full salary without limitation on total accumulation which may be used at any time during the school year, but that no more than 30 days accumulated sick leave may be used in any school year.

. Act of March 10, 1949, P. L. 30, as amended, 24 PS §11-1154(a).


. To complete the illustration, the teacher would accumulate an additional 10 days in each of his seventh and eighth years of service and would thus have 20 days accumulated leave available during the eighth year.